Exhibit 10.86 Share Purchase Agreement – Surge Global Energy, Inc. Fisher Family Trust THIS SHARE PURCHASE AGREEMENT (the "Agreement") is made and entered into this 11th day of July, 2008 between Fisher Family Trust (the "Seller") and Surge Global Energy, Inc. (the "Purchaser" or ‘Surge”) and Peace Oil Corp. A.Seller is the owner of record of an aggregate of 500,000 shares of Surge that were obtained through the conversion of certain preferred shares of Cold Flow Energy, ULC. Seller agrees to sell 100% of its Surge Shares pursuant to this Agreement. B. Seller agrees to sell and Purchaser agrees to purchase all the right, title, and interestof Seller in 500,000 Surge Shares (the “Surge Shares”) for an aggregate purchase price of 21,472 common shares of North Peace Energy, Inc.(hereinafter referred to as the "NPE Shares”) owned by Purchaser and held in the name of Peace Oil Corp.The Surge Shares and NPE Shares are collectively referred to herein as the “Exchanged Shares.” IN CONSIDERATION OF and as a condition of the parties entering into this Agreement and other valuable consideration, the receipt and sufficiency of which consideration is acknowledged, the parties agree as follows: 1.Purchase and Sale:Seller agrees to sell and Purchaser agrees to purchase all the right, title, and interest of Seller in the Surge Shares for an aggregate purchase price of21,hares.The Exchanged Shares each currently bear a restrictive legend, which legend shall remain on the Exchange Shares delivered to each other at closing.After closing, the removal of any restrictive legend will be subject to compliance with applicable securities laws and receipt of any required legal opinions as determined by the issuer of said securities, and will be the responsibility of the party who owns the shares after the transaction closes. 2.Closing:A closing shall take place at such time (but no later than July 31, 2008) as the parties have executed this Agreement and delivered the Exchanged Shares, together with any documents necessary for their transfer, to Burstall Winger LLP, to the attention of Keith Templeton, who will hold the Exchanged Shares and all related documents in trust until all necessary documents are fully executed and deliverable to the respective parties.Immediately after the Agreement is signed, Purchaser will send the NPE Shares to CIBC Mellon, with transfer instructions directing the delivery of the Seller’s shares to Burstall Winger LLP.After closing, Purchaser will cause the trust account at Olympia Trust Company in which CFE Shares had been held to be canceled, and Seller will cooperate with Purchaser as necessary to close such account. 3.Representations and Warranties of the Seller: Seller represents and warrants to the Purchaser as follows: a.Except as provided in the incorporating documents of Surge or as indicated on the face of the certificates for the Surge Shares, or in compliance with applicable securities laws, Purchaser would not be prevented or restricted in any way from re-selling the Surge Shares in the future. b.Seller is the owner in clear title of the Surge Shares and the Surge Shares arefree of any liens, encumbrances, security interests, charges, mortgages, pledges, or adverse claim or other restriction that would prevent the transfer of clear title of the Surge Shares to the Purchaser. c.Seller is not bound by any agreement that would prevent any transactions connected with this Agreement. d.There is no legal action or suit pending against any party, to the knowledge of Seller, which would materially affect this Agreement. e.Seller has reviewed the financial statements and public disclosures made by CFE, NPE, and/or Surge, and has satisfied itself that it is sufficiently informed to participate in the transaction and is doing so after having completed and relying solely upon its own due diligence. 4.Representations and Warranties of Purchaser: Purchaser represents and warrantsto Seller as follows: a.Purchaser would not be recognized as an issuer, insider, affiliate, or associate of North Peace Energy, Inc. and/or theNPE Shares as defined or recognized under applicable securities laws and regulations. c.Except as provided in the incorporating documents of NPE or as indicated on the face of the certificates for the NPE Shares or in compliance with applicable securities laws, the Seller would not be prevented or restricted in any way from re-selling the NPE Shares in the future. d.Purchaser is the owner in clear title of the NPE Shares and the NPE Shares arefree of any liens, encumbrances, security interests, charges, mortgages, pledges, or adverse claim or other restriction that would prevent the transfer of clear title of the NPE Sharesto the Seller. e.Purchaser is purchasing pursuant to an exemption from registration requirements available to it under applicable Canadian securities legislation and shall deliver to Seller such further particulars of the exemption and the Purchaser’s qualifications thereunder as the Seller or its counsel may request. f. There is no legal action or suit pending against any party, to the knowledge of Purchaser that would materially affect this Agreement. g.Purchaser has reviewed the financial statements and public disclosures made by CFE, and/or NPE and has satisfied itself that it is sufficiently informed to participate in the transaction and is doing so after having completed and relying solely upon its own due diligence. 5.Miscellaneous a.Expenses:Each party agrees to pay their own costs and expenses in connection with this Agreement. b.
